Case 1:19-cv-22886-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                               CASE NO. ________________________


 EVELYN FERNANDEZ,

        Plaintiff,

 vs.

 CRYSTAL CRUISES, LLC,
 A Foreign Limited Liability Company,

       Defendants.
 _______________________________/

                                     NOTICE OF REMOVAL

        Defendant CRYSTAL CRUISES, LLC (“Defendant”), by and through the undersigned

 counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby removes this action from the

 Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida, where the action

 is now pending, to the United States District Court for the Southern District of Florida, Miami

 Division. The removal of this action is based upon the following:

        1.       On or about May 31, 2019, Plaintiff, EVELYN FERNANDEZ (“Fernandez”), filed

 a civil action in the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County,

 Florida, entitled Evelyn Fernandez. v. Crystal Cruises, LLC, Miami-Dade County Circuit Court

 Case No. 2019-016156-CA-01 (hereinafter referred to as the “State Court Action”).

        2.       Plaintiff’s   Complaint   asserts five   causes of action    against Defendant:

 discrimination in compensation in violation of the Equal Pay Act of 1963, 29 U.S.C. § 206, et seq.

 (the “EPA”) (Count I); age discrimination in violation of the Employment Act of 1967, 29 U.S.C.

 § 621 et seq. (the “ADEA”) (Count II); age discrimination in violation of the Florida Civil Rights
Case 1:19-cv-22886-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 2 of 4



 Act of 1992, Fla. Stat. section 760.10 et seq. (the “FCRA”) (Count III); national origin

 discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”) (Count IV);

 and national origin discrimination in violation of the FCRA (Count V).

        3.      This action is within the original federal question jurisdiction of the United States

 District Court pursuant to 28 U.S.C. §1331, because Plaintiff has asserted claims under federal law

 based on violations of the EPA, ADEA, and Title VII. This Court has supplemental jurisdiction

 over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367(a).

        4.      A copy of the Complaint and Summons in the State Court Action were served upon

 Defendant on June 12, 2019. This constituted Defendant’s first legal notice of the State Court

 Action for purposes of removal. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C.

 § 1446(b), and is brought within thirty-days (30) from the date on which Defendant received notice

 of the State Court Action.

        5.      For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. §§ 1331, 1441.

        6.      The District and Division embracing the place where such action is pending is the

 United States District Court for the Southern District of Florida, Miami Division. See 28 U.S.C.

 § 1441(a). The Southern District, Miami Division is the appropriate venue because Plaintiff

 worked for Defendant in Miami-Dade County, Florida. See Compl. at ¶ 3.

        7.      A true and correct copy of all process, pleadings, orders and other papers or exhibits

 of every kind currently on file in the State Court Action are attached hereto as Composite Exhibit

 “A,” as required by 28 U.S.C. § 1446(a).

        8.      Pursuant to 28 U.S.C. § 1446(d), Defendant is simultaneously providing written

 notice of the removal to Plaintiff and is filing a copy of this Notice of Removal in the Circuit Court




                                                    2
Case 1:19-cv-22886-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 3 of 4



 of the 11th Judicial Circuit, in and for Miami-Dade County, Florida. A copy of Defendant’s Notice

 of Filing Notice of Removal is attached hereto as Exhibit “B.”

        DATED this 12th day of July 2019.

                                      Respectfully submitted,

                                      LITTLER MENDELSON, P.C.
                                      Wells Fargo Center
                                      333 S.E. 2nd Avenue, Suite 2700
                                      Miami, Florida 33131
                                      Tel: (305) 400-7500
                                      Fax: (305) 603-2552


                                      By: /s/Laurie M. Weinstein
                                            Aaron J. Reed, Esq.
                                            Florida Bar No. 0557153
                                            E-mail: areed@littler.com
                                            Laurie M. Weinstein, Esq.
                                            Florida Bar No. 86272
                                            E-mail: lweinstein@littler.com

                                      COUNSEL FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 12th day of July 2019, a true and correct copy of the

 foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below.

                                      /s/Laurie M. Weinstein
                                         Laurie M. Weinstein, Esq.




                                                 3
Case 1:19-cv-22886-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 4 of 4



                                    SERVICE LIST


  COUNSEL FOR PLAINTIFF                   COUNSEL FOR DEFENDANT

  Jason S. Remer, Esq.                    Aaron J. Reed, Esq.
  E-mail: jremer@rgpattorneys.com         E-mail: areed@littler.com
  REMER & GEORGES-PIERRE, PLLC            Secondary: btapia@littler.com
  44 West Flagler Street, Suite 2200      Laurie M. Weinstein, Esq.
  Miami, Florida 33130                    E-mail: lweinstein@littler.com
  Telephone: (305) 416-5000               Secondary: ccano@littler.com
  Facsimile: (305) 416-5005               LITTLER MENDELSON, P.C.
                                          Wells Fargo Center
                                          333 S.E. 2nd Avenue, Suite 2700
                                          Miami, Florida 33131
                                          Telephone: (305) 400-7500
                                          Facsimile: (305) 603-2552



 FIRMWIDE:165125329.1 090965.1007




                                          4
